Court of Appeals
of the State of Georgia

                                                              ATLANTA, December 21, 2021

The Court of Appeals hereby passes the following order

A22I0084. DENTISTRY AT CAMP CREEK v. TIMOTHY JACKSON.


     Upon consideration of the Application for Interlocutory Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

20EV005857




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, December 21, 2021.

                                           I certify that the above is a true extract from the minutes
                                      of the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.